Filed 11/15/22 In re Rozlyn G. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re ROZLYN G., a Person                                     B314519
 Coming Under the Juvenile
 Court Law.                                                    (Los Angeles County
                                                               Super. Ct. No.
                                                               20CCJP02576A)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 DOROTHY P.,

           Defendant and Appellant.

         APPEAL from orders of the Superior Court of Los Angeles
County, Steff Padilla, Juvenile Court Referee. Affirmed.
      Lori Siegel, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
                     _______________________
       Dorothy P., the mother of six-year-old Rozlyn G., appeals
two of four jurisdictional findings made by the juvenile court and
that portion of the disposition order requiring her to drug test,
but not the finding that she and Colby G., Rozlyn’s presumed
father, had a history of domestic violence that endangered the
child or the order declaring Rozlyn a dependent child of the court
and removing Rozlyn from her parents’ care and custody.
Dorothy’s limited challenge to the jurisdiction findings is not
justiciable, and the order requiring her to drug test was well
within the juvenile court’s discretion even if Dorothy’s frequent
use of marijuana did not place Rozlyn at substantial risk of
serious physical harm. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sustained Dependency Petition and Disposition
         Orders
       On July 21, 2021 the juvenile court sustained in part an
interlineated second amended petition pursuant to Welfare and
                                                                   1
Institutions Code section 300, subdivision (b) (failure to protect),
making four jurisdiction findings. First, the court found Dorothy
had mental and emotional problems, including bipolar
depression, that rendered her incapable of providing Rozlyn with


1
      Statutory references are to this code.



                                  2
appropriate care and supervision. As part of this finding the
court sustained the allegation that Dorothy failed to regularly
participate in mental health treatment or to take psychotropic
medication as prescribed. Second, the court found Dorothy had a
history of substance abuse and was a current abuser of
marijuana, which, given the child’s young age, also rendered
Dorothy unable to provide Rozlyn with appropriate care. Third,
the court found Colby had mental and emotional problems,
including schizophrenia, that rendered him incapable of
providing Rozlyn appropriate care. Finally, the court found
Dorothy and Colby had a history of domestic violence, including
on numerous occasions violating court-issued protection orders
restraining Colby from having contact with Dorothy.
       At disposition the court declared Rozlyn a dependent child
of the court, removed her from the care, custody and control of
                                            2
her parents and ordered her suitably placed. Family
reunification services were ordered for Dorothy and Colby.
Dorothy’s case plan required her to participate in weekly random,
on-demand drug testing, a support group for victims of domestic
violence and continued mental health treatment with a
psychiatrist and to take all prescribed psychotropic medication
and abide by all outstanding court orders. She was permitted
monitored visitation with Rozlyn.




2
      By the time of the 12-month review hearing (§ 366.21,
subd. (f)) on September 13, 2022, Rozlyn had been ordered placed
with her maternal grandparents in New York.



                                3
      2. The Primary Evidence Supporting the Juvenile Court’s
         Findings
         a. Domestic violence
       In an interview with a social worker for the Los Angeles
County Department of Children and Family Services following a
referral for general neglect in March 2020, Dorothy identified
Colby as Rozlyn’s father and said she did not have contact with
him because of their history of domestic violence. In subsequent
interviews with Department social workers, Dorothy confirmed
this history of violence and the existence of restraining orders
against Colby intended to protect her.
       In early November 2020 a maternal aunt called the
Department and reported Dorothy had told her several days
earlier that Colby had located her, entered her apartment by
breaking a window and stolen her purse. Colby was arrested
shortly thereafter following a traffic stop. During the
investigation police officers determined there were
two outstanding Los Angeles Superior Court criminal protection
orders (one with an expiration date of December 5, 2020; the
second with an expiration date of May 7, 2022) that Colby had
violated. The police report indicated Dorothy arrived at the scene
and admitted to the officers she had agreed to meet with Colby,
notwithstanding the restraining orders, because Colby had said
he would give her money for Rozlyn.
       Several months later, on February 24, 2021, Los Angeles
police officers responded to a domestic violence incident involving
Dorothy and Colby at Dorothy’s residence at a Salvation Army
shelter. When the officers arrived, Colby jumped out a window
and fled on foot. According to Dorothy, Colby had arrived at the
home the day before and held Rozlyn and her hostage,




                                 4
threatening to kill both of them and striking Dorothy multiple
times with his fists. Dorothy admitted that during the incident
she had used marijuana in a bedroom while Rozlyn remained
with Colby in the living room.
         b. Dorothy’s mental health issues
       In an October 22, 2020 interview with a dependency
investigator and again in a February 24, 2021 interview with a
social worker, Dorothy reported she had bipolar disorder and
suffered from depression and was under the care of a
psychiatrist. The psychiatrist confirmed the bipolar II diagnosis.
As of the time the dependency proceedings began, Dorothy had
declined medication to treat her conditions, but apparently by
February 2021 had started to take medication to treat anxiety,
but still no psychotropics for her bipolar disorder. On several
occasions Dorothy explained she self-medicated with marijuana
rather than use prescribed medication.
       Dorothy was also receiving mental health services through
a mental health clinic. The clinic’s therapist, although conceding
she did not have a full picture of Dorothy’s situation, did not
believe Dorothy’s mental health interfered with her ability to
provide parental care for Rozlyn.
         c. Dorothy’s marijuana use
       Dorothy repeatedly described her use of marijuana as
“recreational” (although admitting she self-medicated with
marijuana to treat the symptoms of her mental illness). At a
jurisdiction hearing in November 2020 Dorothy testified she
would smoke marijuana after taking Rozlyn to school but only at
a level that would allow her to become sober in time to pick
Rozlyn up when the school day was done. Asked what she would
do if there was an emergency during the day and Rozlyn needed



                                5
to be picked up early, Dorothy’s answer was, “I’m never high for a
long time because of the amount that I smoke.” During this
testimony Dorothy admitted she concealed from her psychiatrist
that she continued to smoke marijuana on a consistent basis.
Her therapist also reported that Dorothy had not been
forthcoming about her continued marijuana use.
       Throughout the dependency proceedings Dorothy had
multiple drug tests revealing marijuana use and many additional
missed tests for which Dorothy proffered a variety of excuses but
ultimately admitted, for at least some of them, she did not test
because she was using marijuana. Her continued use occurred
even when Rozlyn remained in her care and the juvenile court
had cautioned that Rozlyn could be detained if Dorothy failed to
          3
test clean. The danger to Rozlyn from Dorothy’s continued
marijuana use was most clearly demonstrated by Dorothy’s
decision to leave Rozlyn alone with Colby during the February
2021 episode of domestic violence in order to calm herself by
smoking.
      3. Dorothy’s Appeal
      Dorothy filed a timely notice of appeal from the court’s
July 21, 2021 findings and orders. In her opening brief Dorothy
acknowledged she was the victim of domestic violence
perpetrated by Colby and stated, “Mother does not challenge the
jurisdictional findings and subsequent disposition orders

3
      At the May 13, 2020 detention hearing Rozlyn was released
to Dorothy with various conditions, including, “Mother shall
continue to test and test cleanly.” The court stated it shared the
Department’s concern about Dorothy’s continued marijuana use
and agreed Rozlyn could be detained if Dorothy failed to abide by
the conditions imposed.



                                6
pertaining [to] the domestic violence.” Rather, she explained, her
appeal was limited to the jurisdiction findings regarding what
she described as her “occasional use of marijuana” and her
“diagnosis of Bipolar II, and situational depression and anxiety.”
In her brief she also challenged the juvenile court’s disposition
order requiring her to drug test, asserting “there was no causal
link between Mother’s use of marijuana and her ability to care for
or supervise Rozlyn.”
      Colby has not appealed the jurisdiction findings or orders.
                          DISCUSSION
       1. Dorothy’s Challenge to Two of Four Jurisdiction
          Findings Is Not Justiciable
       Dorothy does not challenge the juvenile court’s exercise of
jurisdiction over Rozlyn based on the sustained allegation that
she and Colby had a history of domestic violence, which included,
on numerous occasions, violating court-issued protective orders.
(There is also no challenge by either parent to the finding that
Colby had mental and emotional problems, including
schizophrenia, which rendered him incapable of providing
appropriate care for the child.) Nor does she challenge the court’s
decision to order Rozlyn suitably placed. As a result, even if we
were to strike the two jurisdiction findings Dorothy challenges,
that decision would not affect the juvenile court’s jurisdiction in
this matter (In re Ashley B. (2011) 202 Cal.App.4th 968, 979 [“[a]s
long as there is one unassailable jurisdictional finding, it is
immaterial that another might be inappropriate”]; In re I.A.
(2011) 201 Cal.App.4th 1484, 1492 [jurisdiction finding involving
one parent is good against both; “‘“the minor is a dependent if the
actions of either parent bring [him or her] within one of the
statutory definitions of a dependent”’”]; see In re M.W. (2015)



                                 7
238 Cal.App.4th 1444, 1452; In re Briana V. (2015)
236 Cal.App.4th 297, 309-310) or limit the court’s authority to
make all orders necessary to protect the child: The juvenile
court’s “broad discretion to determine what would best serve and
protect the child’s interest and to fashion a dispositional order in
accord with that discretion, permits the court to formulate
disposition orders to address parental deficiencies when
necessary to protect and promote the child’s welfare, even when
that parental conduct did not give rise to the dependency
proceedings.” (In re K.T. (2020) 49 Cal.App.5th 20, 25; accord,
In re Briana V., at p. 311 [“The problem that the juvenile court
seeks to address need not be described in the sustained
section 300 petition. [Citation.] In fact, there need not be a
jurisdictional finding as to the particular parent upon whom the
court imposes a dispositional order”]; In re I.A., at p. 1492 [“[a]
jurisdictional finding involving the conduct of a particular parent
is not necessary for the court to enter orders binding on that
parent, once dependency jurisdiction has been established”]; see
generally § 362, subd. (a) [the juvenile court “may make any and
all reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of the child”].)
       As Dorothy correctly argues, in limited circumstances
reviewing courts have exercised their discretion to consider an
appeal challenging a jurisdiction finding despite the existence of
an independent and unchallenged ground for jurisdiction when
the jurisdiction findings “serve[] as the basis for dispositional
orders that are also challenged on appeal.” (In re J.C. (2014)
233 Cal.App.4th 1, 4; see In re D.P. (2015) 237 Cal.App.4th 911,
917; In re Drake M. (2012) 211 Cal.App.4th 754, 763.) This,
however, is not an appropriate case to exercise that discretion.



                                 8
As explained in the following section, even if the court’s finding
regarding Dorothy’s marijuana use would not support
dependency jurisdiction, the court had ample discretion to order
Dorothy to drug test—the only disposition order at issue—as a
means of promoting Rozlyn’s welfare.
      2. The Court Did Not Abuse Its Discretion in Ordering
         Dorothy To Drug Test
      We review the juvenile court’s disposition orders, including
orders not directly based on a jurisdiction finding, for an abuse of
discretion. (In re K.T., supra, 49 Cal.App.5th at p. 25; see In re
D.P. (2020) 44 Cal.App.5th 1058, 1071; see generally In re Baby
Boy H. (1998) 63 Cal.App.4th 470, 474 [“The juvenile court has
broad discretion to determine what would best serve and protect
the child’s interests and to fashion a dispositional order
accordingly. On appeal, this determination cannot be reversed
absent a clear abuse of discretion”].)
      Despite Dorothy’s insistence that her use of marijuana was
not a problem and her vow at the November 2020 jurisdiction
                                     4
hearing that she would stop using, the record before the juvenile
court clearly established she was unable to do so. Following that
hearing she continued to have positive drug tests and to skip
other court-ordered tests, apparently because she feared positive
results. And, as discussed, Dorothy concealed the full extent of
her marijuana use from her psychiatrist and the clinical
therapist who were treating her. Most strikingly, while
purportedly being held hostage and physically attacked by Colby


4
       After stating unequivocally, “I don’t have a problem,”
Dorothy testified at the November 19, 2020 hearing, “I will
definitely stop, definitely for sure.”



                                 9
in February 2021, Dorothy left Rozlyn alone with Colby in order
to smoke marijuana in a different room.
      Whether or not Dorothy’s ongoing, and seemingly
uncontrollable, behavior qualified as a substance use disorder
within the meaning of the Diagnostic and Statistical Manual of
Mental Disorders, Fifth Edition (DSM-5) or was sufficient
without the finding of domestic violence to support the order
sustaining the section 300 petition to protect Rozlyn, a child of
tender years (cf. In re Christopher R. (2014) 225 Cal.App.4th
1210, 1218-1219), her ongoing marijuana use was sufficiently
troubling to justify the juvenile court’s requirement that her use
be monitored during the period of reunification services to assess
whether the situation was improving, remaining constant or
deteriorating and when, if ever, it would be safe to return Rozlyn
to Dorothy’s custody. There was no abuse of discretion.
                         DISPOSITION
      The jurisdiction findings and disposition orders are
affirmed.




                                          PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                10